68 F.3d 479
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.UNITED STATES of America, Appellee,v.Dorian SCOTT, Appellant.
No. 95-2527.
United States Court of Appeals, Eighth Circuit.
Oct. 12, 1995.

Before McMILLIAN, BOWMAN, and MURPHY, Circuit Judges.
PER CURIAM.


1
Dorian Scott appeals his conviction from the district court1 following his plea of guilty to being a felon in possession of a firearm in violation of 18 U.S.C. Sec. 922(g).  Relying on United States v. Lopez, 115 S.Ct. 1624 (1995), Scott argues that Congress lacks authority to make a felon's possession of a weapon a federal crime.  Scott's argument, however, is foreclosed by our recent holding in United States v. Rankin, No. 95-1406, 1995 WL 445716 (8th Cir.  July 28, 1995) (per curiam).


2
Accordingly, the judgment is affirmed.



1
 The Honorable Jean C. Hamilton, Chief Judge, United States District Court for the Eastern District of Missouri